Judgment reversed and new trial granted, costs to abide the event, on account of the failure to prove the judgment roll in the Birdsall v. Baird foreclosure proceedings, as a foundation for the referee’s deed. As to plaintiff and third persons, the recitals in a deed by the referee in foreclosure cannot establish the judicial proceedings, so that without the judgment roll the referee’s deed was unsupported, and did not pass the Baird title. (Townshend v. Wesson, 4 Duer, 343; Platt v. Picton, 3 Robt. 64; 3 Phillips Ev. [ed. of 1868] *614.) Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.